DENSON, J.
— This cause teas tried in the circuit court on an agreement of facts, which, so far as the question here to be determined is concerned, shows that by elections held under the stock law act approved September 29, 1903 (Laws 1903, p. 431), and by the provisions of said act operating on the result of such elections, stock law was established in Scottsboro precinct, and was defeated in Hollywood precinct, Jackson county. Subsequent to the time of holding these elections, and after stock laiv had become operative in Scottsboro precinct, the court of county commissioners of Jackson county, by a regular and valid order, changed the precinct line between Scottsboro and Hollywood precincts (they being adjoining precincts) so as to take cut of Hollywood a part of its territory and add it to that of Scottsboro precinct. The territory affected is not within the corporate limits of any city or town.
The question presented by this appeal for decision is whether the change made in the precinct line by the court of county commissioners makes the ¡stock law operative in that part of Scottsboro precinct taken from Hollywood. Whatever may be the decisions of courts of other jurisdictions, and without entering upon a discussion of the matter, we are of the opinion that, according to the principle settled by our own decisions, the question must be answered in the negative. —Prestwood’s Case, 88 Ala. 235, 7 South 259; Long’s Case, 103 Ala. 55, 15 South. 565. It follows that the judgment of the lower court should be affirmed.
Affirmed.
Tyson, C. J., and Simpson and McClellan, JJ., concur.